Case 1:19-cv-00411-MJT-ZJH Document 10 Filed 06/11/20 Page 1 of 2 PageID #: 59



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

 KIRK JOHN NORTHUP                                §

 VS.                                              §               CIVIL ACTION NO. 1:19cv411

 LORIE DAVIS, ET AL.                              §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Kirk John Northup, formerly an inmate at the Gist Unit, proceeding pro se,

 brought this civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends this action be dismissed without prejudice.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. A copy of the report and recommendation was mailed to plaintiff at the address

 provided to the court. Plaintiff acknowledged receipt of the report and recommendation on April

 10, 2020. No objections to the Report and Recommendation of United States Magistrate Judge

 have been filed.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report and recommendation of the magistrate judge is ADOPTED. A separate
Case 1:19-cv-00411-MJT-ZJH Document 10 Filed 06/11/20 Page 2 of 2 PageID #: 60



 final judgment will be entered in this case in accordance with the magistrate judge’s

 recommendations.

                             SIGNED this 11th day of June, 2020.




                                                        ____________________________
                                                        Michael J. Truncale
                                                        United States District Judge




                                          2
